The subject insurance policy contains a provision permitting either party to demand a trial de novo where, as here, the amount of the arbitration award exceeds the limit specified by Insurance Law § 3420 (f) (1). The right to make such a demand is linked, however, to the procedures governing common-law arbitration proceedings. In this case, the parties proceeded to arbitration in accordance with the rules applicable to the American Arbitration Association, and not in accordance with the policy provisions. Under the circumstances, we conclude that the appellant was not entitled to invoke the trial de novo provision of the policy (see, Matter of Eckart v Aetna Cas. & Sur. Co., 208 AD2d 533). Rosenblatt, J. P., Copertino, Santucci and Goldstein, JJ., concur.